Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 7-9 and 11 are pending as of the reply and amendments filed on 1/28/21. Claims 1-6 and 10 are canceled; claim 11 is new.
Applicants’ amendments to the specification to remove reference to “preventative”, “prophylactic”, and “prevent”, filed on 1/28/21, are acknowledged and accepted. 

The rejection of claims 7-10 under 35 USC 112, first paragraph is withdrawn in view of the amendments.

The rejection of claim 8 under 35 USC 112, second paragraph is withdrawn in view of the amendment to this claim. 

Claim 8 was previously rejected under 35 USC 102(a) and 102(e) as being anticipated by Caravatti. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have submitted: “Approximately 20-30% of human breast cancers overexpress Her-2/neu-ErbB2, the target for the drug trastuzumab. Although trastuzumab has demonstrated durable responses in some patients expressing Her2/neu-ErbB2, only a subset of these patients respond. Recent work has indicated that this limited response rate can be R cells [trastuzumab-resistant breast cancer cell line] suggests that LY294002 and rapamycin may be effective in some cases [emphasis added]. Applicants have further argued in Chan, rapamycin is the mTOR inhibitor and LY294002 the PI3K inhibitor. Applicants have pointed out Nagata states their experimentation “suggests that members of the PI3K pathway as well as PTEN are molecular targets for overcoming trastuzumab resistance”, and that in Nagata, LY294002 is the PI3K inhibitor. Applicants have further argued in each of the three above references, experimentation made use exclusively of the PI3K inhibitor LY294002, however, Arrowsmith et. al., Nat. Chem. Biol. 2015 Aug. 11(8): 536-541, stated the following in relation to LY294002: “The misuse of many other early kinase inhibitors continues to plague the literature. For instance, LY294002 was originally described in 1994 as a selective inhibitor of PI3 kinase and remains advertised as such by nearly all vendors. Yet by 2005, it was already clear that the compound inhibited many other proteins at the concentrations used to inhibit PI3 kinase. In the meantime, a large number of more selective and more well characterized PI3 kinase inhibitors have become available. The availability of these new inhibitors certainly obviated the need for LY294002 as a chemical probe, and it should be discarded as a selective research tool [emphasis added]. Therefore, the suggestion that the PI3K inhibitor LY294002 can help overcome trastuzumab-resistant breast cancer in some cases (Chan, et al.); or a showing that experimentation using the PI3-kinase inhibitor 

Applicants’ arguments are not found persuasive. Claim 8 was rejected as being anticipated solely by Caravatti; as discussed in the previous office action, Caravatti discloses (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) and further discloses the same compound in an assay for evaluation of PI3K inhibition. As such, the compound would have necessarily been present in a pharmaceutical carrier for the assay, thereby meeting the claimed limitation of a pharmaceutical preparation comprising (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) and a pharmaceutical carrier. Regarding the other recitations in claim 8 as amended, “for the treatment of an EGFR dependent disease or a disease that has acquired resistance during treatment with EGFR modulators” and “wherein the disease to be treated is breast cancer”, the claim is drawn to a product, not a method of treatment, thus the recitations in the preamble are drawn to intended use of the product. Caravatti discloses the claimed preparation, and products of the same chemical composition necessarily possess the same properties. See MPEP 2112.01, where it is stated Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. MPEP 2111.02 further states if statements of intended use do not result in a structural difference between the claims and the prior art, the intended use doesn’t limit the claim. As the structural limitations of the claimed product, the compound (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) in a pharmaceutical carrier are met by Caravatti, the statements of intended use don’t further limit the claim or distinguish the claimed preparation from Caravatti. Applicants’ arguments and discussion of the references Chan, Woods, and Nagata have been considered, they are not found persuasive because Caravatti nonetheless teaches the pharmaceutical preparation of claim 8, and anticipates the claim. This rejection will be reiterated, with slight modification to account for the amendments to this claim.

Claims 7 and 9-10 were previously rejected under 103 as being obvious over Caravatti. Applicants’ arguments in response are summarized and addressed below.

Applicants have submitted claim 10 has been canceled and claim 8 amended, and although Caravatti discloses the compound (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), there is no explicit teaching of a combination of trastuzumab and compound A for treating breast cancer. 

Applicants’ arguments are not found persuasive. Claims 7, 9, and new claim 11 are drawn to a combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), pertuzumab, and trastuzumab, while the data described in Ex. 3 and Figs. 6-7 refers to the combination of two agents, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) and trastuzumab. Applicants’ data and evidence of Ex. 3 and Figs. 6-7 is as such not commensurate in scope with the claims. The claims are drawn to a combination of three agents, therefore evidence of unexpected results must be commensurate in scope with the combination of the three agents. See MPEP 716.02(d), where it is stated: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Regarding Applicants’ arguments Caravatti teaches trastuzumab within a laundry list of potential agents and breast cancer is included within a laundry list of potential diseases, the examiner (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) exemplified as a PI3K inhibitor. Since Caravatti explicitly teach trastuzumab and pertuzumab as additional kinase inhibitors for combination with a PI3K inhibitor, it is maintained that it would have been prima facie obvious to one of ordinary skill in the art to have combined (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) with trastuzumab and pertuzumab, with a reasonable expectation of success, in the absence of unexpected results commensurate in scope with the claims. The 103 rejection over Caravatti was proper; this rejection will be reiterated, with modification to address the amendments to the claims. 

Claims 7-10 were previously rejected for nonstatutory double patenting over the claims of US ‘462 in view of Caravatti; and over the claims of US ‘268 in view of Caravatti. 

In response to the nonstatutory double patenting rejections, Applicants have requested these rejections be held in abeyance until examination of the claims is complete.

The rejections for nonstatutory double patenting are maintained and will be reiterated, with modification to address the amendments to the claims. 


Claims 7-9 and 11 were examined and are rejected. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Caravatti et. al., WO 2010029082 (publ 3/18/2010, international filing date 9/8/2009; prov. appl filing date 9/12/08, cited in an IDS).

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Caravatti et. al., WO 2010029082 (publ 3/18/2010, international filing date 9/8/2009; prov. appl filing date 9/12/08, cited in an IDS).
assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The claim is drawn to a pharmaceutical preparation for the treatment of an EGFR dependent disease or a disease that has acquired resistance during treatment with EGFR modulators, wherein the disease to be treated is breast cancer, comprising (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) or a salt thereof and at least one pharmaceutical carrier. 
Caravatti discloses compounds having the structural formula shown below for treating diseases ameliorated by inhibition of phosphatidylinositol-3-kinase (PI3-kinase) (Abstract; p. 3, line 27-p. 4, line7): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; wherein A is heteroaryl; R1 is selected from optionally substituted alkyl, cycloalkyl, aryl, amine, sulfonyl, or halogen; R2 is hydrogen, deuterium, or a substituent as defined for R1; and R3=hydrogen, halogen, or optionally substituted alkyl. Caravatti discloses the compound of the instant claim, (S)-
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Caravatti further discloses the compound of Ex. 15 above was evaluated for PI3 kinase isoform inhibitory activity in an assay (p. 129, line 11-p. 130, line 6, see Table and Ex. 15); therefore, the compound of Ex. 15 would have necessarily been present with a pharmaceutical carrier for the assay, and Caravatti as such discloses the compound in a pharmaceutical preparation with a pharmaceutical carrier. Regarding the recitation in the claim drawn to intended use of the preparation, “for treatment of an EGFR dependent disease or a disease that has acquired resistance during treatment with EGFR modulators”, “wherein the disease to be treated is breast cancer”, as discussed above, Caravatti discloses the claimed preparation, and products of the same chemical composition necessarily possess the same properties. See MPEP 2112.01, where it is stated "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. As such, the preparation disclosed by Caravatti would have necessarily had utility for the intended use recited in claim 8. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caravatti et. al., WO 2010029082 (publ 3/18/2010, international filing date 9/8/2009; prov. appl filing date 9/12/08, cited in an IDS), as applied to claim 8 as discussed previously.
The claims are drawn to a combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), the elected EGFR modulator, pertuzumab; and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. 
Caravatti teaches compounds having the structural formula shown below for treating diseases ameliorated by inhibition of phosphatidylinositol-3-kinase (PI3-kinase) (Abstract; p. 3, line 27-p. 4, line7): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; wherein A is heteroaryl; R1 is selected from optionally substituted alkyl, cycloalkyl, aryl, amine, sulfonyl, or halogen; R2 is hydrogen, deuterium, or a substituent as defined for R1; and R3=hydrogen, halogen, or optionally substituted alkyl. Pharmaceutically acceptable salts are taught (p. 10, line 29-p. 11, line 13). Caravatti further exemplifies compounds of the following structure (p. 12, lines 7-10): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Caravatti teaches the compounds to have utility for treating various cancers, including breast cancer (p. 27, lines 12-29). Caravatti additionally teaches the compound of the instantly claimed combination, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), as an example compound (p. 55-56, Ex. 15): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Caravatti teaches the compounds as described above in combination with at least one additional therapeutic agent (p. 1, lines 3-13; p. 11, line 15-p. 12, line 2). In particular, Caravatti teaches approximately 20-30% of human breast cancers overexpress Her-2/neu-ErbB2, the target of the drug trastuzumab, but only a subset of patients respond to trastuzumab (p. 29, lines 25-34). Caravatti further teaches that the responsiveness of breast cancer patients to trastuzumab can be significantly improved when combined with an inhibitor of PI3 kinase (p. 29, lines 25-34). Caravatti teaches the PI3 kinase inhibitors as described above can be combined with EGFR inhibitors and Erb2 tyrosine kinase inhibitors such as pertuzumab and trastuzumab (p. 32, line 25-p. 33, line 13). The inclusion of a pharmaceutical carrier is taught (p. 1, lines 3-8; p. 40, lines 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a combination or pharmaceutical preparation comprising (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), pertuzumab, and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. Caravatti teaches inhibitors of PI3 kinase for treating different cancers, including breast cancer, and exemplifies (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as a PI3 kinase inhibitor. Caravatti also teaches combination of a PI3 kinase inhibitor with an additional therapeutic agent, including EGFR inhibitors, and Erb2 inhibitors pertuzumab and trastuzumab; Caravatti further teaches combining trastuzumab with a PI3 kinase inhibitor significantly improves the response rate for treating breast cancer. As such, one of ordinary skill in the art would have been motivated to have combined (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) with pertuzumab and trastuzumab, for the purpose of providing a treatment for breast cancer. 

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caravatti et. al., WO 2010029082 (publ 3/18/2010, international filing date 9/8/2009; prov. appl filing date 9/12/08, cited in an IDS). 

Caravatti teaches compounds having the structural formula shown below for treating diseases ameliorated by inhibition of phosphatidylinositol-3-kinase (PI3-kinase) (Abstract; p. 3, line 27-p. 4, line7): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; wherein A is heteroaryl; R1 is selected from optionally substituted alkyl, cycloalkyl, aryl, amine, sulfonyl, or halogen; R2 is hydrogen, deuterium, or a substituent as defined for R1; and R3=hydrogen, halogen, or optionally substituted alkyl. Pharmaceutically acceptable salts are taught (p. 10, line 29-p. 11, line 13). Caravatti further exemplifies compounds of the following structure (p. 12, lines 7-10): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Caravatti teaches the compounds to have utility for treating various cancers, including breast cancer (p. 27, lines 12-29). Caravatti additionally teaches the compound of the instantly claimed combination, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), as an example compound (p. 55-56, Ex. 15): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Caravatti teaches the compounds as described above in combination with at least one additional therapeutic agent (p. 1, lines 3-13; p. 11, line 15-p. 12, line 2). In particular, Caravatti teaches approximately 20-30% of human breast cancers overexpress Her-2/neu-ErbB2, the target of the drug trastuzumab, but only a subset of patients respond to trastuzumab (p. 29, lines 25-34). Caravatti further teaches that the responsiveness of breast cancer patients to trastuzumab can be significantly improved when combined with an inhibitor of PI3 kinase (p. 29, lines 25-34). Caravatti teaches the PI3 kinase inhibitors as described above can be combined with EGFR inhibitors and Erb2 tyrosine kinase inhibitors such as pertuzumab and trastuzumab (p. 32, line 25-p. 33, line 13). The inclusion of a pharmaceutical carrier is taught (p. 1, lines 3-8; p. 40, lines 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a combination or pharmaceutical preparation comprising (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), pertuzumab, and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. Caravatti teaches inhibitors of PI3 kinase for treating different cancers, including breast cancer, and exemplifies (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as a PI3 kinase inhibitor. Caravatti also teaches combination of a PI3 kinase inhibitor with an additional therapeutic agent, including EGFR inhibitors, and Erb2 inhibitors pertuzumab and trastuzumab; Caravatti further teaches combining trastuzumab with a PI3 kinase inhibitor significantly improves the response rate for treating breast cancer. As such, one of ordinary skill in the art would have been motivated to have combined (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) with pertuzumab and trastuzumab, for the purpose of providing a treatment for breast cancer. Regarding the recitation at the end of claim 11, wherein (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) is administered at a dose of 12.5 mg/kg and trastuzumab is administered at a dose of 3 mg/kg, it is noted the claim is drawn to a combination of agents which is a product, and not a method of treatment. Furthermore, intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim”. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The intended use of “(S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) is administered at a dose of 12.5 mg/kg and trastuzumab is administered at a dose of 3 mg/kg” does not further limit the structural limitations of the claimed combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), the elected EGFR modulator, pertuzumab; and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, and as such don’t distinguish the claims from Caravatti. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 7-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 8227462 in view of Caravatti et. al., WO 2010029082. The instant claims are drawn to a combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), pertuzumab, and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. Claim 11 is drawn to a combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), the elected EGFR modulator, pertuzumab; and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer, wherein (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) is administered at a dose of 12.5 mg/kg and trastuzumab is administered at a dose of 3 mg/kg.
The claims of USP ‘462 are drawn to the compound, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), in free form or as a pharmaceutically acceptable salt, and a composition comprising this compound with a pharmaceutically acceptable carrier. Claim 5 further recites a combination comprising (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) with one or more combination partners. Although the claims of USP ‘462 don’t recite this compound in combination with pertuzumab and trastuzumab as recited in the instant claims, it would have been prima facie obvious to 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; wherein A is heteroaryl; R1 is selected from optionally substituted alkyl, cycloalkyl, aryl, amine, sulfonyl, or halogen; R2 is hydrogen, deuterium, or a substituent as defined for R1; and R3=hydrogen, halogen, or optionally substituted alkyl. Pharmaceutically acceptable salts are taught (p. 10, line 29-p. 11, line 13). Caravatti further exemplifies compounds of the following structure (p. 12, lines 7-10): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Caravatti teaches the compounds to have utility for treating various cancers, including breast cancer (p. 27, lines 12-29). Caravatti additionally teaches the compound of the instantly claimed combination, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Caravatti teaches the compounds as described above in combination with at least one additional therapeutic agent (p. 1, lines 3-13; p. 11, line 15-p. 12, line 2). In particular, Caravatti teaches approximately 20-30% of human breast cancers overexpress Her-2/neu-ErbB2, the target of the drug trastuzumab, but only a subset of patients respond to trastuzumab (p. 29, lines 25-34). Caravatti further teaches that the responsiveness of breast cancer patients to trastuzumab can be significantly improved when combined with an inhibitor of PI3 kinase (p. 29, lines 25-34). Caravatti teaches the PI3 kinase inhibitors as described above can be combined with EGFR inhibitors, and Erb2 inhibitors such as pertuzumab and trastuzumab (p. 32, line 25-p. 33, line 13). The inclusion of a pharmaceutical carrier is taught (p. 1, lines 3-8; p. 40, lines 16-23). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have combined (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as claimed in USP ‘462 with pertuzumab, and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. Caravatti teaches inhibitors of PI3 kinase for treating different cancers, including breast cancer, and exemplifies (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as a PI3 kinase inhibitor. Caravatti further teaches intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim”. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The intended use of “(S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) is administered at a dose of 12.5 mg/kg and trastuzumab is administered at a dose of 3 mg/kg” does not further limit the structural limitations of the claimed combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), the elected EGFR modulator, 
The instant claims and claims of USP ‘462 are therefore not patentably distinct. 

Claims 7-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 8476268 in view of Caravatti et. al., WO 2010029082. The instant claims are drawn to a combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), pertuzumab, and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. The claims of USP ‘268 are drawn to compounds 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which include the species, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), in free form or as a pharmaceutically acceptable salt (see particularly claim 5), wherein R1 is C4 alkyl substituted with fluoro (2,2,2-trifluoro-1,1-dimethyl-ethyl), and R3 is methyl; and composition comprising this compound with a pharmaceutically acceptable carrier. Although the claims of USP ‘268 don’t recite this compound in combination  in view of Caravatti. Caravatti teaches compounds having the structural formula shown below for treating diseases ameliorated by inhibition of phosphatidylinositol-3-kinase (PI3-kinase) (Abstract; p. 3, line 27-p. 4, line7): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; wherein A is heteroaryl; R1 is selected from optionally substituted alkyl, cycloalkyl, aryl, amine, sulfonyl, or halogen; R2 is hydrogen, deuterium, or a substituent as defined for R1; and R3=hydrogen, halogen, or optionally substituted alkyl. Pharmaceutically acceptable salts are taught (p. 10, line 29-p. 11, line 13). Caravatti further exemplifies compounds of the following structure (p. 12, lines 7-10): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Caravatti teaches the compounds to have utility for treating various cancers, including breast cancer (p. 27, lines 12-29). Caravatti additionally teaches the compound of the instantly claimed combination, (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Caravatti teaches the compounds as described above in combination with at least one additional therapeutic agent (p. 1, lines 3-13; p. 11, line 15-p. 12, line 2). In particular, Caravatti teaches approximately 20-30% of human breast cancers overexpress Her-2/neu-ErbB2, the target of the drug trastuzumab, but only a subset of patients respond to trastuzumab (p. 29, lines 25-34). Caravatti further teaches that the responsiveness of breast cancer patients to trastuzumab can be significantly improved when combined with an inhibitor of PI3 kinase (p. 29, lines 25-34). Caravatti teaches the PI3 kinase inhibitors as described above can be combined with EGFR inhibitors, and Erb2 inhibitors such as pertuzumab and trastuzumab (p. 32, line 25-p. 33, line 13). The inclusion of a pharmaceutical carrier is taught (p. 1, lines 3-8; p. 40, lines 16-23). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have combined (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as claimed in USP ‘268 with pertuzumab, and trastuzumab, wherein the active ingredients are in free form or in the form of a pharmaceutical salt, and optionally at least one pharmaceutical carrier, for simultaneous, separate, or sequential use for treating breast cancer. Caravatti teaches inhibitors of PI3 kinase for treating different cancers, including breast cancer, and exemplifies (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) as a PI3 kinase inhibitor. Caravatti further teaches intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim”. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The intended use of “(S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide) is administered at a dose of 12.5 mg/kg and trastuzumab is administered at a dose of 3 mg/kg” does not further limit the structural limitations of the claimed combination of (S)-pyrrolidine-1,2-dicarboxylic 2-amide 1-({4-methyl-5-[2-(2,2,2-trifluoro-1,1-dimethyl-ethyl)-pyridin-4-yl]-thiazol-2-yl}-amide), the elected EGFR modulator, 
The instant claims and claims of USP ‘268 are therefore not patentably distinct. 


Information Disclosure Statement
The IDS filed on 1/28/21 has been considered. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 7-9 and 11 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.